UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) August 16, 2011 BLACK HILLS CORPORATION (Exact name of registrant as specified in its charter) South Dakota (State or other jurisdiction of incorporation) 001-31303 46-0458824 (Commission File Number) (IRS Employer Identification No.) 625 Ninth Street, PO Box 1400 Rapid City, South Dakota (Address of principal executive offices) 57709-1400 (Zip Code) (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 16, 2011, the Board of Directors appointed Steven R. Mills to the Company’s Board of Directors effective October 26, 2011.Mr. Mills was appointed as a Class III Director whose term will expire at the 2012 Annual Meeting of Shareholders.There is no arrangement or understanding between Mr. Mills and any other person pursuant to which he was selected as a director and Mr. Mills has no reportable transactions under Item 404(a) of Regulation S-K. The press release is attached as Exhibit 99 to this Form 8-K. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99Press release dated August 22, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BLACK HILLS CORPORATION By:/s/ Steven J. Helmers Steven J. Helmers Senior Vice President and General Counsel Date:August 22, 2011 3 Exhibit Index Exhibit # 99Press release dated August 22, 2011. 4
